EXHIBIT 10.1
 


EXECUTION VERSION
 


 
AMENDED AND RESTATED FORBEARANCE AGREEMENT
 
AMENDED AND RESTATED FORBEARANCE AGREEMENT, dated as of October 31, 2014 (this
“Forbearance”), with respect to that certain Credit Agreement, dated as of May
12, 2014 (as amended, supplemented or otherwise modified, the “Credit
Agreement”), by and among PhotoMedex, Inc., as borrower (the “Borrower”), the
Loan Parties from time to time party thereto, the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), among others.
 
W I T N E S S E T H :
 
WHEREAS, the pursuant to the Credit Agreement, the Lenders have made Loans and
other extensions of credit to the Borrower which remain outstanding;
 
WHEREAS, one or more Events of Default have occurred and are continuing;
 
WHEREAS, the Borrower, the Loan Parties party thereto, the Lenders and the
Administrative Agent are parties to that certain Forbearance Agreement, dated as
of August 25, 2014 (the “Initial Forbearance”), with respect to certain
Specified Events of Default (as defined therein);
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Initial Forbearance to further forbear beyond the
October 31, 2014 expiration date of the Initial Forbearance from taking certain
remedial actions under the Credit Agreement and the other Loan Documents with
respect to the Specified Events of Default (as defined below); and
 
WHEREAS, the Administrative Agent and the Lenders are willing to do so, but only
on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree that the Initial Forbearance shall be amended and
restated as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1   Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein have the meanings assigned in the Credit Agreement, and the other
Loan Documents, and the following terms shall have the following meanings:
 
 
 

--------------------------------------------------------------------------------

 
 
“Cash Flow Forecast” is defined in Section 4.1(b).
 
“Cash on Hand” shall mean, as of any Business Day, the greater of (a) the
average aggregate daily book balance of all monies on deposit in all accounts
maintained at all financial institutions by the Loan Parties and their
Subsidiaries during the five (5) prior Business Days, and (b) the aggregate
daily book balance of all monies on deposit in all accounts maintained at all
financial institutions by the Loan Parties and their Subsidiaries on such
Business Day.
 
“Consultant” shall mean Getzler Henrich & Assoc. LLC.
 
“Effective Date” shall mean the date hereof, but only upon satisfaction or
waiver of the conditions precedent specified in Article V of this Forbearance.
 
“Expiration Date” shall mean February 28, 2015.
 
“Forbearance Fee” is defined in Section 4.10.
 
“Forbearance Period” shall mean the period beginning on August 25, 2014 and
ending on the earlier of (a) the Expiration Date or (b) the Termination Date.
 
“Investment Banker” shall mean Canaccord Genuity, Inc., or another investment
banking firm reasonably acceptable to the Administrative Agent and the Lenders.
 
“Refinancing” is defined in Section 4.7(b).
 
“Specified Events of Default” shall mean (i) the Borrower’s failure to maintain
a Leverage Ratio for any fiscal quarter ending on or prior to December 31, 2014,
of less than 2.50 to 1.00 in accordance with Section 6.11(a) of the Credit
Agreement, and (ii) the Borrower’s failure to maintain a Fixed Charge Coverage
Ratio for the trailing 12 months ending on any date on or prior to December 31,
2014, of more than 1.25 to 1.00 in accordance with Section 6.11(b) of the Credit
Agreement.
 
“Termination Date” shall mean the date on which any event identified in Article
III of this Forbearance shall occur.
 
ARTICLE II
FORBEARANCE
 
Section 2.1 .  Forbearance.  (a)   Subject to the terms and conditions hereof,
the Administrative Agent and the Required Lenders hereby agree to forbear,
during the Forbearance Period, from the exercise of any and all rights or
remedies they may have with respect to, and only with respect to, the Loan
Parties under the Credit Agreement, the other Loan Documents and applicable law,
solely in respect of the Specified Events of Default.
 
(b)  For the avoidance of doubt, the agreements of the Administrative Agent and
the Required Lenders in this Article II shall not apply to any Defaults or
Events of Default other than the Specified Events of Default.  The Borrower
further acknowledges and agrees that it shall not be permitted to request any
Borrowings or other extensions of credit so long as any Default or Event of
Default (including the Specified Events of Default) shall continue.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
EVENTS OF TERMINATION
 
Section 3.1   Upon the occurrence of any of the following events:
 
(a)           any Loan Party shall default in the observance of any agreement
contained in this Forbearance; or
 
(b)           the occurrence of a Default or Event of Default (other than a
Specified Event of Default);
 
then, and in any such event, the provisions of Article II of this Forbearance
shall immediately and automatically terminate and thereafter such Article shall
have no force or effect.
 
ARTICLE IV
AGREEMENTS
 
Section 4.1   Reporting.  (a)  The Borrower shall furnish, or cause to be
furnished, to the Administrative Agent on behalf of the Lenders, on Thursday of
each week, a thirteen week rolling cash flow forecast which shall detail all
sources and uses of cash on a weekly basis and shall report any variances from
the prior report, and which, to the extent necessary, shall be reforecast in its
entirety as of the end of each month (including a variance analysis with respect
to such reforecast).  Each thirteen week rolling cash flow forecast shall be in
form and substance satisfactory to the Administrative Agent and the Required
Lenders (a “Cash Flow Forecast”).
 
(b)  Within thirty (30) days after the end of each calendar month, the Borrower
shall furnish, or cause to be furnished, to the Administrative Agent on behalf
of the Lenders the management’s internal financial statements, which shall have
been reviewed by the Consultant (and incorporate the reasonable comments of the
Consultant) and shall include its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such calendar month and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for (i) such period
or periods as previously forecasted by the Borrower and (ii) the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year.
 
(c)  Within thirty (30) days after the end of each calendar month, the Borrower
shall furnish, or cause to be furnished, to the Administrative Agent and each
Lender a status report on all actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting any Loan Party or any Subsidiary,
including, without limitation, all actions, suits or proceedings pending before
the Israel District Court for Tel Aviv and the U.S. District Court for the
Eastern District of Pennsylvania.  Each status report shall be in form and
substance satisfactory to the Administrative Agent and the Required Lenders.
 
Section 4.2   Retention of Consultant.  (a)  The Borrower has retained the
Consultant pursuant to an engagement letter that has been delivered to the
Administrative Agent the Lenders and Borrower shall continue the retention of
the Consultant at all times during the Forbearance Period.  The Borrower agrees
that the Administrative Agent and the Lenders shall have continuous, direct
access to the Consultant and shall promptly receive all non-privileged reports
and other work product prepared by Consultant for the Borrower and/or its
Subsidiaries from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  The Borrower shall reasonably cooperate in all respects with any financial
advisor that may after the Effective Date be retained by the Administrative
Agent in its sole discretion and shall promptly (but no later than seven days
after the delivery of any invoice) pay or reimburse the Administrative Agent for
all reasonable and documented fees and out-of-pocket expenses incurred in
connection therewith, including any retainer that may be required.
 
Section 4.3   Further Agreements.  (a)  Notwithstanding Section 6.01 of the
Credit Agreement, during the Forbearance Period, the Loan Parties and their
Subsidiaries shall not incur, or commit to incur, Indebtedness, other than
Indebtedness permitted under Sections 6.01(a), (b), (c), (e) (to the extent that
such Indebtedness under clause (e) does not exceed $250,000), (f), (g), (h),
(k), (l), (m) and (p) of the Credit Agreement.
 
(b)  Notwithstanding Section 6.04 of the Credit Agreement, during the
Forbearance Period, the Loan Parties and their Subsidiaries shall not make, or
commit to make, Capital Expenditures in excess of $552,000 (not including the
purchase of, or the classification as Capital Expenditures of, any XTRAC or
VTRAC equipment) in the aggregate.
 
 (c)  Notwithstanding Sections 6.04 and 6.09 of the Credit Agreement, during the
Forbearance Period, no Loan Party shall, nor shall any Loan Party permit any
Subsidiary to, make any investment or any other interest in any Affiliate, other
than investments set forth in the then-current Cash Flow Forecast in a party
that is or becomes a Loan Party prior to the making of such investment and any
other investments agreed to by the Administrative Agent and the Required
Lenders.
 
(d)  Notwithstanding Section 6.07 of the Credit Agreement, during the
Forbearance Period, no Loan Party shall, nor shall any Loan Party permit any
Subsidiary to, enter into any Swap Agreement.
 
(e)  Notwithstanding Section 6.08 of the Credit Agreement, during the
Forbearance Period, the Loan Parties and their Subsidiaries shall not declare,
pay or make any dividend or distribution on any shares of capital stock or other
interests.
 
(f)  Notwithstanding Section 2.06 of the Credit Agreement, during the
Forbearance Period, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a CBFR Borrowing at the end of the Interest
Period applicable thereto.
 
Section 4.4   Deliverables.  (a) The Borrower shall deliver to the
Administrative Agent on behalf of the Lenders, promptly after the Borrower’s
receipt thereof, a copy of the weekly media efficiency report for the prior week
prepared by the Borrower’s outside consulting firm.
 
(b)  On or before November 5, 2014, the Borrower shall deliver to the
Administrative Agent on behalf of the Lenders (i) a fully executed Share
Transfer Deed with respect to 64,896 shares of Radiancy (Israel) Ltd., and (ii)
a fully executed Pledge Supplement with respect to 13,000 shares of PhotoMedex
Korea Ltd., together with an appropriate stock power, in each case, in form and
substance satisfactory to the Administrative Agent.
 
(c)  On or before November 21, 2014, the Borrower shall deliver to the
Administrative Agent on behalf of the Lenders a fully executed Subordination
Agreement in favor of the Administrative Agent and the Lenders with respect to
the Borrower’s secured loan to PhotoMedex Technology, Inc., and which agreement
shall be in form and substance satisfactory to the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.5   Available Cash.  The Borrower shall not permit Cash on Hand as of
the dates set forth on Schedule 1 attached hereto to be less than the amount set
forth opposite such dates on such schedule.   On or before the second Business
Day after the end of each calendar month, the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer certifying as to Cash
on Hand, (a) for the remainder of 2014, as of the date in such month set forth
on Schedule 1, and (b) for 2015, as of the last day of such prior month, in each
case, in detail reasonably acceptable to the Administrative Agent.
 
Section 4.6   Interest.  Notwithstanding anything to the contrary contained in
any of the Loan Documents, all Loans shall, beginning November 1, 2014, bear
interest at the CB Floating Rate plus 4.00%.  Following the occurrence and
continuance of any Default or Event of Default (other than a Specified Event of
Default), the Obligations shall, at the option of the Lenders, bear interest at
the rate of 2.00% plus the rate otherwise in effect.
 
Section 4.7   Investment Banker; Related Activities.  (a)  The Borrower shall at
all times during the Forbearance Period continue the retention of the Investment
Banker on terms reasonably acceptable to the Administrative Agent and the
Lenders.  The Borrower agrees that the Administrative Agent and the Lenders
shall have continuous, direct access to the Investment Banker and shall promptly
receive all non-privileged reports and other work product prepared by Investment
Banker for the Borrower and/or its Subsidiaries from time to time.  The Borrower
shall, at the request of the Administrative Agent, cause the Investment Banker
to participate on regular update calls with the Administrative Agent and the
Lenders.
 
(b)  On or before November 24, 2014, the Investment Banker shall have
distributed offering memoranda and other marketing materials to prospective
lenders (and the Borrower shall concurrently deliver copies of such materials to
the Administrative Agent and the Lenders) with regard to a proposed credit
facility for the Borrower and its Subsidiaries, the proceeds of which would be
in an amount sufficient to repay in full in cash all of the Obligations (a
“Refinancing”).   The materials shall provide for a closing of the Refinancing
not later than the Expiration Date, and shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent.
 
(c)  On or before December 17, 2014, the Borrower shall deliver to the
Administrative Agent and the Lenders one or more “indications of interest” from
a bona fide third party with respect to a Refinancing, which indications shall
be in form and substance reasonably satisfactory to the Administrative
Agent.  The Borrower shall deliver all such “indications of interest” to the
Administrative Agent and the Lenders promptly upon its receipt thereof.
 
(d)  On or before January 23, 2015, the Borrower shall deliver to the
Administrative Agent one or more commitment letters from a bona fide third party
or parties with respect to a Refinancing (each a “Commitment Letter”).   A
Commitment Letter shall provide for a closing on or before the Expiration Date,
shall not be subject to due diligence or financing contingency, and shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent; provided, however, that notwithstanding the foregoing, any such
Commitment Letter may be conditioned upon such third party’s reasonable
confirmation with the Borrower’s outside auditors of Borrower’s financial
results for the fourth quarter of its 2014 fiscal year.  The Borrower shall
deliver all such Commitment Letters to the Administrative Agent and the Lenders
promptly upon its receipt thereof.
 
Section 4.8   Prepayments.   (a)  The Borrower shall prepay the Term Loans as
follows:  (i) on November 1, 2014, $937,500, (ii) on December 1, 2014, $937,500,
(iii) on January 1, 2015, $937,500, and (iv) on February 1, 2015, $937,500, in
each case, which shall be applied to the Term Loan in direct order of maturity.
 
 
 

--------------------------------------------------------------------------------

 
 
 (b)   On or before the second Business Day after each of the dates set forth on
Schedule 1, to the extent that Cash on Hand was in excess of $18 million as on
such date, the Borrower shall repay the Revolving Loans in an amount equal to
75% of such excess.
 
  (c)   On or before February 16, 2015, the Borrower shall repay the Revolving
Loans in an amount equal to $1,500,000.
 
Section 4.9   Mortgage.  On or before November 30, 2014, the Borrower shall
deliver to the Administrative Agent (i) a fully executed and notarized senior
mortgage encumbering the fee interest of LCA-Vision Inc. in the real property
located at 7840 Montgomery Road, Cincinnati, Ohio, (ii) a mortgagee title
insurance policy with respect thereto issued by a title insurance company
reasonably acceptable to the Administrative Agent, and (iii) such other
documents that are customary in connection with the delivery of a mortgage
(including, without limitation a survey and legal opinion) and are reasonably
requested by the Administrative Agent, in each case, in form and substance
satisfactory to the Administrative Agent and the Lenders.
 
Section 4.10   Forbearance Fee.  The Borrower agrees to pay the Administrative
Agent, for the pro rata account of the Lenders, a forbearance fee (the
“Forbearance Fee”) as follows:  (a) an aggregate amount equal to 0.25% of the
Principal Indebtedness (as defined below) outstanding immediately prior to the
Effective Date which shall be payable to the Administrative Agent, for the pro
rata account of those Lenders that execute this Forbearance on the Effective
Date; and (b) an amount equal to $500,000 which shall be earned in full on the
Effective Date and payable to the Administrative Agent, for the pro rata account
of the Lenders, on the Expiration Date; provided, however, that the amounts in
clause (b) shall be waived by the Administrative Agent and the Lenders upon
payment in full in cash of the Obligations on or before the Expiration Date.
 
Section 4.11   Forbearance Agreements Deemed Agreements Under the Credit
Agreement.  For purposes of the Credit Agreement, the agreements of the Loan
Parties contained in this Forbearance shall be deemed to be, and shall be,
agreements under the Credit Agreement.  Any breach on the part of the Loan
Parties in respect of any agreement contained in this Forbearance shall
constitute an Event of Default.
 
ARTICLE V
CONDITIONS PRECEDENT
 
This Forbearance shall not become effective unless and until each of the
conditions precedent set forth below has been satisfied or the satisfaction
thereof shall have been waived in accordance with the terms hereof:
 
(a)           Receipt by the Administrative Agent of counterparts of this
Forbearance, duly executed and delivered by the Administrative Agent, the
Required Lenders and the Loan Parties;
 
(b)           Receipt by the Administrative Agent of payment in full in cash of
its invoiced and unpaid reasonable and documented fees and out-of-pocket
expenses incurred in connection with the Credit Agreement or the other Loan
Documents (which shall be deemed to include this Forbearance), including,
without limitation, the reasonable fees and disbursements of the Administrative
Agent’s counsel and advisors; and
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Receipt by the Administrative Agent of that portion of the
Forbearance Fee that is due and payable on the Effective Date.
 
ARTICLE VI
 
INTERPRETATION
 
Section 6.1   Continuing Effect of the Credit Agreement.  The Loan Parties, the
Administrative Agent and the Lenders hereby acknowledge and agree that the
Credit Agreement shall continue to be and remain unchanged and in full force and
effect in accordance with its terms, except as expressly provided herein.
 
Section 6.2   No Limitation on Remedies after Forbearance Period.  The Loan
Parties hereby acknowledge and agree that, at the end of the Forbearance Period,
the provisions of Article II of the Forbearance shall be of no force and effect
and the Administrative Agent and the Lenders shall be free, in accordance with
the Credit Agreement and the other Loan Documents, to declare the Loans and all
other amounts outstanding under the Credit Agreement to be due and payable and
to exercise and enforce, or to take steps to exercise and enforce, all other
rights, powers, privileges and remedies available to them under the Credit
Agreement, any other Loan Document or applicable law on account of the Specified
Events of Default (or any other Default or Event of Default that has occurred
and is continuing) as if this Forbearance had not been entered into by the
parties hereto.
 
Section 6.3   No Waiver; Other Defaults or Events of Default.  (a)  Nothing
contained in this Forbearance shall be construed or interpreted or is intended
as a waiver of any rights, powers, privileges or remedies that the
Administrative Agent or the Lenders have or may have under the Credit Agreement
or any other Loan Document on account of the Specified Events of Default, except
as expressly provided herein.
 
(b) Nothing contained in this Forbearance shall be construed or interpreted or
is intended as a waiver of or limitation on any rights, powers, privileges or
remedies that the Administrative Agent or the Lenders have or may have under the
Credit Agreement or any other Loan Document on account of any Default or Event
of Default other than the Specified Events of Default.
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1   Representations and Warranties.  The Loan Parties hereby represent
and warrant as of the date hereof that, after giving effect to this Forbearance,
(a) no Default or Event of Default has occurred and is continuing, except the
Specified Events of Default and (b) all representations and warranties of the
Loan Parties contained in the Loan Documents (which shall be deemed to include
this Forbearance) are true and correct in all material respects with the same
effect as if made on and as of such date, except that Section 3.07 of the Credit
Agreement shall be deemed to exclude any Specified Events of Default.
 
Section 7.2   Payment of Fees and Expenses.  The Borrower agrees to pay or
reimburse the Administrative Agent upon demand, for all its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
Credit Agreement or the other Loan Documents (which shall be deemed to include
this Forbearance), including, without limitation, the reasonable fees and
disbursements of the Administrative Agent’s counsel and advisors.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.3   Confirmation of Indebtedness.  The Loan Parties hereby confirm and
acknowledge that, as of the date hereof, (i) the Borrower is truly and justly
indebted to the Lenders, without defense, counterclaim or offset of any kind,
(ii) the Borrower is liable to the Lenders in respect of Loans made under the
Credit Agreement in the aggregate principal amount of $78,375,000.00 (exclusive
of Letters of Credit) (the “Principal Indebtedness”) and (iii) each Guarantor is
contingently liable to the Lenders in respect of such amount.
 
Section 7.4   Counterparts.  This Forbearance may be executed by the parties
hereto in any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
 
Section 7.5   GOVERNING LAW.  THIS FORBEARANCE AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS FORBEARANCE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 7.6   Reservation of Rights.  Notwithstanding anything contained in this
Forbearance to the contrary, the Loan Parties acknowledge that the
Administrative Agent and the Lenders do not waive, and expressly reserve, the
right to exercise, at any time during the Forbearance Period, any and all of
their rights and remedies under (a) the Credit Agreement, any other Loan
Document and applicable law in respect of the Specified Events of Default
against any Person other than any Loan Party and (b) the Credit Agreement, any
other Loan Document and applicable law in respect of any Default or Event of
Default other than the Specified Events of Default.
 
Section 7.7   Consent of Guarantors.  Each Guarantor hereby (a) consents to the
transactions contemplated hereby and (b) acknowledges and agrees that the
guarantees (and all security therefore) contained in the Credit Agreement and
the other Loan Documents previously executed by it are, and shall remain, in
full force and effect after giving effect to this Forbearance and all other
prior modifications to the Credit Agreement.
 
Section 7.8   Release.  The Loan Parties, on behalf of themselves and
successors-in-title, legal representatives and assignees and, to the extent the
same is claimed by right of, through or under any of the Loan Parties, for its
past, present and future employees, agents, representatives, officers,
directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”) hereby release, waive, and forever
relinquish all claims, demands, obligations, liabilities and causes of action of
whatever kind or nature (including, without limitation, any so-called “lender
liability” claims, interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses and incidental,
consequential and punitive damages payable to third parties, or any claims
arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under
any other federal, state or foreign law equivalent), whether known or unknown,
which any of the Releasing Parties have, may have, or might assert at the time
of execution of this Forbearance against the Administrative Agent, the Lenders
and/or their respective parents, affiliates, participants, officers, directors,
employees, agents, attorneys, accountants, consultants, successors and assigns,
directly or indirectly, which occurred, existed, was taken, permitted or begun
prior to the execution of this Forbearance, arising out of, based upon, or in
any manner connected with (i) any transaction, event, circumstance, action,
failure to act or occurrence of any sort or type, whether known or unknown, with
respect to the Credit Agreement, any other Loan Document and/or the
administration thereof or the Obligations created thereby; (ii) any discussions,
commitments, negotiations, conversations or communications with respect to the
refinancing, restructuring or collection of any Obligations related to the
Credit Agreement, any other Loan Document and/or the administration thereof or
the Obligations created thereby, or (iii) any matter related to the foregoing,
in each case, prior to the execution of this Forbearance.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Forbearance to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.
 
 

 
PHOTOMEDEX, INC.,
a Nevada corporation
     
By:  /s/ Dennis M. McGrath                                  
Name:  Dennis M. McGrath
Title:  President and Chief Financial Officer
     
LCA-VISION INC.,
a Delaware corporation
     
By:  /s/ Dennis M. McGrath                                  
Name:  Dennis M. McGrath
Title:  President
     
RADIANCY, INC.,
a Delaware corporation
     
By:  /s/ Dolev Rafaeli                  
Name:  Dolev Rafaeli
Title:  President and Chief Executive Officer
     
PHOTOMEDEX TECHNOLOGY, INC.,
a Delaware corporation
     
By:  /s/ Dennis M. McGrath                                  
Name:  Dennis M. McGrath
Title:   President
     
LUMIERE, INC.,
a Nevada corporation
     
By:  /s/ Dennis M. McGrath                                  
Name:  Dennis M. McGrath
Title:   President

 
 
 

--------------------------------------------------------------------------------

 
 
 

     
JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
     
By:  /s/ Lauren Daley
Name:  Lauren Daley
Title:  Authorized Officer

 
 
 

--------------------------------------------------------------------------------

 
 

     
FIRST NIAGARA BANK, N.A., as a Lender
       By:  /s/ Gary P. Danis                              
Name: Gary P. Danis
Title: First Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

     
PNC BANK, N.A., as a Lender
     
By:  /s/ John Ataman                  
Name: John Ataman
Title:  Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

     
BANK LEUMI LE-ISRAEL B.M., as a Lender
     
By:  /s/ Tamar
Dominitz                                                                
Name: Tamar Dominitz
Title: Customer Manager
     
By:/s/ Albert
Yazgilov                                                                
Name: Albert Yazgilov
Title: Branch Manager
       

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1

   
 DATE
Cash on Hand
 November 28, 2014
$  6,500,000
 January 2, 2015
$14,700,000
 January 31, 2015
$  9,100,000  
 February 28, 2015
$  7,600,000

 